This action cannot be maintained. Taking the view most favorable to its maintenance, by conceding that the payment of the $60 was originally intended to be a condition precedent to the vesting of the property of the black horse in the defendant, it is obvious that the condition was waived by the plaintiff and became inoperative when he accepted the bay horse without objection and without such payment, and traded away and converted him to his own use. He could not thus affirm one part of the contract and disaffirm the other; and having made his election, he must abide by it.
Judgment for the defendant.
CLARK, J., did not sit: the others concurred. *Page 133